UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4018


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

REYMUNDO MONGE RODRIGUEZ,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:06-cr-00004-LHT-1)


Submitted:    November 19, 2008             Decided:   December 9, 2008


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sue Genrich Berry, BOWEN AND BERRY, PLLC, Wilmington, North
Carolina, for Appellant. Gretchen C. F. Shappert, United States
Attorney, Amy E. Ray, Mark A. Jones, Assistant United States
Attorneys, Charlotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              On   March    9,    2006,    a       jury    convicted         Reymundo     Monge

Rodriguez of conspiracy to possess with intent to distribute

methamphetamine,      in    violation          of    21    U.S.C.      §§ 841(a)(1),         846

(2006)     (Count     1);        possession         with     intent          to    distribute

methamphetamine, in violation of 21 U.S.C. § 841(a)(1) (Count

2); possession of a firearm by an illegal alien, in violation of

18   U.S.C.    § 922(g)(5)        (2006)    (Count         3);   and     possession         of   a

firearm in relation to a drug trafficking crime, in violation of

18 U.S.C. § 924(c)(1) (2006) (Count 4).                      Rodriguez was sentenced

to   235   months’    imprisonment         on       Counts   1     and    2;      120   months’

imprisonment, to be served concurrently with the term imposed

for Counts 1 and 2, on Count 3; and sixty months’ imprisonment,

to be served consecutively to the term imposed by Counts 1, 2,

and 3, on Count 4; for a total of 295 months’ imprisonment.

              Rodriguez      first        contends          that       the        Government’s

evidence at trial was insufficient to prove the existence of a

conspiracy between Rodriguez and any other person to possess

methamphetamine.       A defendant challenging the sufficiency of the

evidence faces a heavy burden, United States v. Beidler, 110

F.3d 1064, 1067 (4th Cir. 1997), and “a decision [to reverse for

insufficient       evidence]       will    be       confined     to      cases      where    the

prosecution’s failure is clear,” Burks v. United States, 437

U.S. 1, 17 (1978) (footnote omitted).                      A jury’s verdict must be

                                               2
upheld on appeal if there is substantial evidence in the record

to   support     it.      Glasser         v.    United    States,         315    U.S.   60,   80

(1942).     In determining whether the evidence in the record is

substantial, we view the evidence in the light most favorable to

the Government, and inquire whether there is evidence that a

reasonable       finder        of     fact      could     accept       as       adequate      and

sufficient to support a conclusion of a defendant’s guilt beyond

a reasonable doubt.            United States v. Burgos, 94 F.3d 849, 862-

63 (4th Cir. 1996) (en banc).                   In evaluating the sufficiency of

the evidence, this court does not review “the credibility of the

witnesses        and     assume[s]             that      the       jury         resolved      all

contradictions in the testimony in favor of the government.”

United States v. Foster, 507 F.3d 233, 245 (4th Cir. 2007),

cert. denied, 128 S. Ct. 1690 (2008).

            At        trial,        the    Government          presented         evidence      of

methamphetamine         found        among     Rodriguez’s         belongings        during     a

search of his room, as well as other circumstantial evidence

linking Rodriguez to the conspiracy.                     A search of a laundry room

in   the   house       where    Rodriguez        and     others       lived      yielded    more

methamphetamine and drug distribution paraphernalia.                                 Probative

evidence    linked       Rodriguez         to    this     methamphetamine            and    drug

distribution paraphernalia.                  Finally, the Government offered the

testimony        of      an         individual         who      had       both       purchased

methamphetamine          and        been       present       for      the        purchase      of

                                                3
methamphetamine from Rodriguez or his associates at this house

several      times      a    week    during       a    seven    month      period.        Though

Rodriguez testified that the drugs found were not his, and that

he    was    not    part      of     the    conspiracy,         we    do     not     review   the

credibility        of       witnesses       and       assume    the     jury      resolved    all

contradictions in the testimony in favor of the Government.                                   See

Foster,      507    F.3d      at    245.         We    therefore      conclude        there   was

sufficient evidence to support the conspiracy conviction.

              Rodriguez            next     contends        his       trial        counsel    was

ineffective by failing to file motions to suppress the evidence

seized from Rodriguez’s bedroom and inculpatory statements made

by Rodriguez after his arrest.                     Claims of ineffective assistance

of counsel are generally not cognizable on direct appeal.                                     See

United      States      v.    King,       119     F.3d   290,     295      (4th    Cir.   1997).

Rather,     to     allow      for    adequate          development      of     the    record,   a

defendant must bring his claim in a 28 U.S.C.A. § 2255 (West

Supp. 2008) motion.                 See id.; United States v. Hoyle, 33 F.3d

415, 418 (4th Cir. 1994).                       An exception to this general rule

exists      when     the      record       conclusively         establishes          ineffective

assistance.        See United States v. Richardson, 195 F.3d 192, 198

(4th Cir. 1999); King, 119 F.3d at 295.                           We find that, because

the   record       does      not    conclusively          establish        that      Rodriguez’s

Fourth Amendment claims were meritorious or that his counsel was



                                                   4
ineffective by failing to raise them, Rodriguez’s ineffective

assistance claims are not cognizable on direct appeal.

            Accordingly,      we   affirm    Rodriguez’s       convictions    and

sentence.      We dispense with oral argument because the facts and

legal    conclusions    are   adequately     presented     in    the    materials

before   the    court   and   argument     would   not   aid    the    decisional

process.



                                                                         AFFIRMED




                                       5